Title: To Thomas Jefferson from James Madison, [20 June 1801]
From: Madison, James
To: Jefferson, Thomas


               
                  Dear Sir
                  [20 June 1801]
               
               I suggested some time ago to Col. Habersham the objections to a Contract for 4 years for carrying the mail. His reply was that frequent contracts would not only be very troublesome, but by lessening the value of contracts, discourage good undertakers. He added that a clause in the contracts reserved to him a right at all times to make any of regulations he might chuse, making at the same time an equivalent change in the compensation. Still, however, the conversation, left him as I thought under the impression that the term of the contracts was to be shortened. I will renew the subject with him as soon as I can.
               Presuming that the grounds stated for the pardon of Freeman were intended for the files only not for the instrument of the Pardon, the latter will be made out without specifying them. One of them, viz. that reciting the character of the testimony, may be delicate both as it respects the witness & the Court. The precedent of stating in the pardon the grounds of it, may also be embarrassing, as the omission may produce criticism, and the real grounds tho’ good, be often of a nature unfit or difficult to be precisely stated.  With assurance of the most perfect respect and attachment I remain yrs.
               
                  
                     James Madison
                  
               
            